REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a cleaner comprising a handle includes: a first extension extending upward from the battery housing to be inclined with respect to a rotational axis of the suction motor; a second extension extending from a top of the first extension to the main body disposed in front, wherein the second extension forms an inclined surface extending at a different inclination from the first extension with respect to the rotational axis of the suction motor on a rear surface of the second extension; and
an operation unit disposed on the inclined surface and inputting a control instruction of the suction motor, wherein the operation unit includes: a first operation button capable of inputting a turn on or off instruction to the suction motor; and a second operation button capable of inputting an instruction to adjust an intensity of a suction force of the suction motor, wherein the first operation button and the second operation button are arranged in a up and down direction on the inclined surface nor a cleaner comprising a handle unit coupled to the main body to be disposed on an opposite side of the suction unit, wherein the handle unit includes a handle disposed at a rear of the suction motor and configured to be held by a user; and a battery housing disposed below the handle and to which a battery is detachably coupled, wherein the handle includes:
a grip extending from the battery housing to have an inclination to a longitudinal axis (Al) of the suction unit; an extension extending parallel to the longitudinal axis (Al) of the suction unit toward the suction motor from a top of the grip;
an inclined surface formed on one surface of the extension of a direction opposite to the direction toward the suction motor, wherein the inclined surface extends to have a different inclination from the grip with respect to the longitudinal axis (Al) of the suction unit; and an operation unit coupled to the inclined surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/David Redding/           Primary Examiner, Art Unit 3723